Exhibit 2.1 AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of this 10th day of April 2012 (the “Effective Date”), is entered into between Plan A Promotions, Inc., a Utah corporation (the “Company”), and GulfSlope Energy, Inc., a Delaware corporation and a wholly-owned subsidiary of the Company (“GulfSlope”). WHEREAS, the board of directors of each of the Company and GulfSlope deems it advisable, upon the terms and subject to the conditions herein stated, that the Company be merged with and into GulfSlope, and that GulfSlope be the surviving corporation (the “Reincorporation Merger”); and WHEREAS, the board of directors of the Company have recommended approval of the Reincorporation Merger and approval and adoption of this Agreement by the stockholders of the Company, upon the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the premises and of the agreements of the parties hereto contained herein, the parties hereto agree as follows: ARTICLE I THE REINCORPORATION MERGER; EFFECTIVE TIME 1.1 The Reincorporation Merger. Upon the terms and subject to the conditions set forth in this Agreement, at the Effective Time (as defined in Section1.2), the Company shall be merged with and into GulfSlope whereupon the separate existence of the Company shall cease. GulfSlope shall be the surviving corporation (sometimes hereinafter referred to as the “Surviving Corporation”) in the Reincorporation Merger and shall continue to be governed by the laws of the State of Delaware. The Reincorporation Merger shall have the effects specified in the Delaware General Corporation Law, as amended (the “DGCL”), and in the Utah Business Corporation Act, as amended (the “UCBA”), and the Surviving Corporation shall succeed, without other transfer, to all of the assets and property (whether real, personal or mixed), rights, privileges, franchises, immunities and powers of the Company, and shall assume and be subject to all of the duties, liabilities, obligations and restrictions of every kind and description of the Company. 1.2 Effective Time. Provided that the conditions set forth in Section5.1 have been fulfilled or waived in accordance with this Agreement and that this Agreement has not been terminated or abandoned pursuant to Section6.1, on the date of the closing of the Reincorporation Merger, the Company and GulfSlope shall cause a Statement of Merger to be executed and filed with the Secretary of State of Utah (the “Utah Statement of Merger”) and a Certificate of Merger to be executed and filed with the Secretary of State of Delaware (the “Delaware Certificate of Merger”). The Reincorporation Merger shall become effective upon the date and time specified in the Utah Statement of Merger and the Delaware Certificate of Merger (the “Effective Time”). ARTICLE II CHARTER AND BYLAWS OF THE SURVIVING CORPORATION 2.1 The Certificate of Incorporation. The Certificate of Incorporation of GulfSlope in effect at the Effective Time shall be the Certificate of Incorporation of the Surviving Corporation, until amended in accordance with the provisions provided therein or applicable law. 2.2 The Bylaws. The bylaws of GulfSlope in effect at the Effective Time shall be the bylaws of the Surviving Corporation, until amended in accordance with the provisions provided therein or applicable law. ARTICLE III OFFICERS AND DIRECTORS OF THE SURVIVING CORPORATION 3.1 Officers. The officers of the Company at the Effective Time shall, from and after the Effective Time, be the officers of the Surviving Corporation, until their successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal. 3.2 Directors. The directors of the Company at the Effective Time shall, from and after the Effective Time, be the directors of the Surviving Corporation, to serve until their successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal. ARTICLE IV EFFECT OF MERGER ON CAPITAL STOCK 4.1 Effect of Merger on Capital Stock. At the Effective Time, as a result of the Reincorporation Merger and without any action on the part of the Company, GulfSlope or the shareholders of the Company: (a)Each share of the Company’s common stock issued and outstanding immediately prior to the Effective Time shall be converted (without the surrender of stock certificates or any other action) into one fully paid and non-assessable share of common stock, par value $0.001, of GulfSlope (“GulfSlope Common Stock”) and all shares of the Company’s common stock shall be cancelled and retired and shall cease to exist. (b)No shares of the Company’s Preferred Stock were issued or outstanding immediately prior to the Effective Time. All shares of the Company’s Preferred Stock shall be cancelled and retired and shall cease to exist. (c)Each option, warrant, purchase right or other security of the Company issued and outstanding immediately prior to the Effective Time, if any, shall be converted into and shall be an identical security of GulfSlope and may be exercised or converted in accordance with its terms into shares of GulfSlope Common Stock in accordance with the one-for-one conversion ratio set forth in subsection (a) above. The same number of shares of GulfSlope Common Stock shall be reserved for purposes of the exercise of such options, warrants, purchase rights, units or other securities as is equal to the number of shares of the Company’s common stock so reserved as of the Effective Time. (d)Each share of GulfSlope Common Stock owned by the Company shall no longer be outstanding and shall be cancelled and retired and shall cease to exist. 4.2 Certificates. The existing Common Stock certificates and all other certificates and documentation evidencing ownership of options, warrants, purchase rights and other securities of the Company will be deemed for all purposes to evidence ownership of and to represent the same number and type of security of GulfSlope. The registered owner of any such outstanding certificate will have and be entitled to exercise any voting and other rights with respect to, and to receive any dividends and other distributions upon, the shares of GulfSlope Common Stock, or options, warrants, purchase rights or other securities of GulfSlope, if any, as the case may be, evidenced by such outstanding certificate, as above provided. ARTICLE V CONDITION 5.1 Conditions to Each Party’s Obligation to Effect the Reincorporation Merger. (a) The respective obligation of each party hereto to effect the Reincorporation Merger is subject to receipt prior to the Effective Time of the requisite approval of this Agreement and the transactions contemplated hereby by each of the holders of the Company’s common stock pursuant to the UCBA and the articles of incorporation of the Company. (b)The holders of the Company’s issued and outstanding Common Stock shall not have exercised their rights to dissent to the Reincorporation Merger and demand payment for the value of their shares in an amount that would obligate the Company to make payments in an aggregate amount in excess of $5,000 to such dissenting stockholders. ARTICLE VI TERMINATION 6.1 Termination. This Agreement may be terminated, and the Reincorporation Merger may be abandoned, at any time prior to the Effective Time, whether before or after approval of this Agreement by the shareholders of the Company, if the board of directors of the Company determines for any reason, in its sole judgment and discretion, that the consummation of the Reincorporation Merger would be inadvisable or not in the best interests of the Company and its shareholders. In the event of the termination and abandonment of this Agreement, this Agreement shall become null and void and have no effect, without any liability on the part of either the Company or GulfSlope, or any of their respective shareholders, directors or officers. ARTICLE VII MISCELLANEOUS AND GENERAL 7.1 Modification or Amendment. Subject to the provisions of applicable law, at any time prior to the Effective Time, the parties hereto may modify or amend this Agreement; provided, however, that an amendment made subsequent to the approval of this Agreement by the holders of the Company’s common stock shall not (i)alter or change the amount or kind of shares and/or rights to be received in exchange for or on conversion of all or any of the shares or any class or series thereof of such corporation or (ii)alter or change any of the terms or conditions of this Agreement if such alteration or change would adversely affect the holders of any class or series of capital stock of any of the parties hereto. 7.2 Counterparts. This Agreement may be executed in any number of counterparts, each such counterpart being deemed to be an original instrument, and all such counterparts shall together constitute the same agreement. 7.3 GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. 7.4 Entire Agreement. This Agreement constitutes the entire agreement and supersedes all other prior agreements, understandings, representations and warranties both written and oral, among the parties, with respect to the subject matter hereof. 7.5 No Third Party Beneficiaries. This Agreement is not intended to confer upon any person other than the parties hereto any rights or remedies hereunder. 7.6 Severability. The provisions of this Agreement shall be deemed severable and the invalidity or unenforceability of any provision shall not affect the validity or enforceability of the other provisions hereof. If any provision of this Agreement, or the application thereof to any person or any circumstance, is determined by any court or other authority of competent jurisdiction to be invalid or unenforceable, (a)a suitable and equitable provision shall be substituted therefor in order to carry out, so far as may be valid and enforceable, the intent and purpose of such invalid or unenforceable provision and (b)the remainder of this Agreement and the application of such provision to other persons or circumstances shall not be affected by such invalidity or unenforceability, nor shall such invalidity or unenforceability affect the validity or enforceability of such provision, or the application thereof, in any other jurisdiction. 7.7 Headings. The headings therein are for convenience of reference only, do not constitute part of this Agreement and shall not be deemed to limit or otherwise affect any of the provisions hereof. [SIGNATURE PAGE FOLLOWS] IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the Effective Date. Plan A Promotions, Inc. a Utah corporation By: Name:John Preftokis Title:President and Chief Executive Officer GulfSlope Energy, Inc. a Delaware corporation By: Name:John Preftokis Title:President and Chief Executive Officer
